Citation Nr: 1022766	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 21, 2004, 
for assignment of a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in January 
2007, and a substantive appeal was received in February 2007. 

The Board notes that the Veteran had initiated claims for 
entitlement to service connection for bilateral upper and 
lower extremity peripheral neuropathy, which were denied in 
the August 2004 rating decision.  However, his substantive 
appeal expressly limited his appeal to the effective date 
issue listed on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a substantive appeal received in February 2007, the 
Veteran marked the appropriate box to indicate that he wanted 
a hearing before the Board.  He made a notation specifically 
requesting a hearing before the Board at the RO (Travel 
Board).  However, by form received in June 2007, the Veteran 
marked the appropriate box to indicate that he wanted to 
withdraw his request for a Travel Board hearing and instead 
wanted a Board hearing in Washington D.C.  Subsequently, in 
an April 2008 statement, the Veteran's representative 
reported that the Veteran is requesting either a Travel Board 
hearing or a video conference hearing depending upon which 
would be the most expedient.  During the course of the appeal 
the Veteran has changed his mind as to what type of Board 
hearing he desires.  The most recent communication in this 
regard clearly asks for either a Travel Board or a Board 
videoconference hearing.  In order to comply with the 
Veteran's hearing request and afford him the hearing he has 
requested, the case must be returned to the RO for scheduling 
of the hearing.  



Accordingly, the case is REMANDED for the following actions:

The RO should schedule the Veteran for a 
Board hearing at the RO (either Travel 
Board or video conference as the Veteran, 
whichever can be scheduled sooner).  
After the hearing is conducted, or in the 
event the Veteran fails to report for the 
hearing or otherwise withdraws his 
hearing request, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


